Exhibit12.1 ONEBEACON INSURANCE GROUP,LTD. Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends ($ in millions except ratios) Three Months Ended Year Ended December 31, March 31, 2014 Consolidated pre-tax income (loss) from continuing operations before equity in earnings of affiliates and discontinued operations $ Interest expense on debt Interest portion of rental expense Earnings (loss) $ Earnings (loss) including dividends on preferred stock $ Interest expense on debt Interest portion of rental expense(1) Fixed charges $ Combined fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends The estimate of the interest portion of rental expense is calculated as one-third of total rental expense for the period, which approximates the interest component of operating leases.
